Case 2:20-cv-08148-JLS-SHK Document 6 Filed 11/01/20 Page 1 of 1 Page ID #:63




 1
 2
 3
 4
 5
                                                            JS-6
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12    RICKY L. WILLIAMS                             Case No. 2:20-cv-08148-JLS-SHK

13                               Petitioner,
                                                    JUDGMENT
14                        v.

15    PICKETT.
16                                   Respondent.
17
18         Pursuant to the Order Denying Petition, Dismissing Action, and Denying
19   Certificate of Appealability,
20         IT IS HEREBY ADJUDGED that this action is DISMISSED without
21   prejudice.
22
23
     Dated: November 1, 2020
24
                                               HON. JOSEPHINE L. STATON
25                                             United States District Judge
26
27
28
